CAMPBELL, Judge.
This pro se appellant, Jeffrey T. Rodrick, challenges on ex post facto grounds the final trial court order that denied Rodrick’s petition for mandamus in which he sought correction of an alleged improper denial of gain time. The recent decision of our supreme court in Waldrup v. Dugger, 562 So.2d 687 (Fla.1990), controls our decision in this case. After Rodrick's offense was committed, the legislature enacted section 944.277, Florida Statutes (Supp.1988), the effect of which was to repeal section 944.-276, Florida Statutes (1987) and, thereby, to deny Rodrick gain time that he had already begun to receive. Waldrup holds that such an application of the statute, by precluding Rodrick from receiving the gain time to which he was entitled when his offense was committed, is improper as an ex post facto application of the law even though Rodrick had only a “mere expectancy” in the gain time.
We, therefore, reverse the order denying the writ of mandamus and remand to the trial court with instructions to grant the writ.
SCHOONOVER, C.J., and SCHEB, J., concur.